Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims
This action is in reply to the response filed on 4-23-2021. Claims 1-20 are currently pending and have been examined. Claims 1, 8, 10 and 15 have been amended.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
“Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.”

Note: Examiner invites Applicant’s attention to the Federal Register notice titled 2019 Revised Patent Subject Matter Eligibility Guidance (Vol. 84, No. 4) which is found at: https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf.

Alice, 134 S. Ct. at 2355. If the claims are determined to be directed to an ineligible concept, then we "consider the elements of each claim both individually and 'as an ordered combination' to determine whether the additional elements 'transform the nature of the claim' into a patent-eligible application." Id. (quoting Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 97 (2012)).

On January 7, 2019, the Director issued "2019 Revised Patent Subject Matter Eligibility Guidance," which explains how we must analyze patent-eligibility questions under the judicial exception to 35 U.S.C. § 101. 84 Fed. Reg. 50-57 ("Revised Guidance").

Per the Revised Guidance, the first step of Alice (i.e., Office Step 2A) consists of two prongs. In Prong One, we must determine whether the claim recites a judicial exception, i.e., an abstract idea, a law of nature, or a natural phenomenon. 84 Fed. Reg. at 54 (Section III.A. I.). If it does not, the claim is patent eligible. Id. With respect to the abstract idea category of judicial exceptions, an abstract idea must fall within one of the enumerated grouping of abstract ideas in the Revised Guidance or be a "tentative abstract idea, "with the latter situation predicted to be rare. Id. at 51-52 (Section I, enumerating three groupings of abstract ideas), 54 (Section III.A. I., describing Step 2A Prong One), 56-57 (Section III.D., explaining the identification of claims directed to a tentative abstract idea).

Id. at 54 (Section II.A.2.) If it does, the claim is patent eligible. Id.

If a claim recites a judicial exception but fails to integrate it into a practical application, we then proceed to the second step of Alice (i.e., Office Step 2B). In that step, we then evaluate the additional limitations of the claim, both individually and as an ordered combination, to determine whether they provide an inventive concept. Id. at 56 (Section III.B.). In particular, we look to whether the claim:
• Adds a specific limitation or combination of limitations that are not well-understood, routine, conventional in the field, which is indicative that an inventive concept may be present; or

• simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present.

Analysis: 

STEP 1
Is the claim(s) directed to a process, machine, manufacture or composition of matter? 
Claims 1-20 are all directed to a statutory category (e.g., a process, machine, manufacture, or composition of matter). The answer is YES. Therefore, the issue now is whether it is directed to a judicial exception without significantly more.

STEP 2
The Supreme Court
set forth a framework for distinguishing patents that claim laws of nature, natural phenomena, and abstract ideas from those that claim patent-eligible applications of those concepts. First, . . . determine whether the claims at issue are directed to one of those patent-ineligible concepts. If so, we then ask, “[w]hat else is there in the claims before us? To answer that question, . . . consider the elements of each claim both individually and “as an ordered combination” to determine whether the additional elements “transform the nature of the claim” into a patent-eligible application. [The Court] described step two of this analysis as a search for an “‘inventive concept’”—i.e., an element or combination of elements that is “sufficient to ensure that the patent in practice amounts to significantly more than a patent upon the [ineligible concept] itself.”

Alice Corp., Pty. Ltd. v CLS Bank Intl, 573 U.S. 208, 217–18 (2014) (citations omitted) (citing Mayo Collaborative Services v. Prometheus Laboratories, Inc., 566 U.S. 66 (2012)). To perform this test, we must first determine what the claims are directed to. This begins by determining whether the claims recite one of the judicial exceptions (a law of nature, a natural phenomenon, or an abstract idea). Then, if claims recite a judicial exception, determining whether the claims at issue are directed to the recited judicial exception, or whether the recited judicial exception is integrated into a practical application of that exception, i.e., that the claims “apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.” Revised Guidance at 54. If the claims are directed to a judicial exception, then finally determining whether the claims provide an inventive concept because the additional 

Step 2A(i): Does the Claim Recite a Judicial Exception?

Claims 1-20 recite a method for touch authentication of multiple users of transaction card (claimed) such as credit card, debit card, gift card, automated teller machine (ATM) card, and reward card client loyalty card. The method (100) involves receiving (102) a touch sequence as a user input by a transaction card having multiple sensors. A determination (104) is made as to check that the touch sequence corresponds to a reference touch sequence by the transaction card. An operating mode associated with the touch sequence is initiated (106) by the transaction card based on determining that the touch sequence corresponds to the reference touch sequence. The operating mode causes the transaction card to perform a particular function.

From this we see that the claims do not recite the judicial exceptions of either natural phenomena or laws of nature. The next issue is whether it recites the judicial exception of an abstract idea. To answer this, we next determine whether it recites one of the concepts the Courts have held to be lacking practical application, viz. mathematical 1, certain methods of organizing human interactions2, including fundamental economic practices and business activities, or mental processes3.

The practice of transaction authentication is a fundamental economic practice and/or a commercial interaction, a long-practiced human activity, with or without the involvement of technological means. It is also a building block of ingenuity in promoting commerce. Thus, the invention is an example of a conceptual idea subject to the Supreme Court's "concern that patent law not inhibit further discovery by improperly tying up the future use of these building blocks of human ingenuity." See Alice, 573 U.S. at 216 (citations omitted).

Step 2A(ii): Judicial Exception Integrated into a Practical Application?
If the claims are directed to a patent-ineligible concept, as conclude above, we proceed to the “practical application” Step 2A(ii) in which we determine whether the recited judicial exception is integrated into a practical application of that exception by: (a) Identifying whether there are any additional elements recited in the claim beyond the judicial exception(s); and (b) evaluating those additional elements individually and in combination to determine whether they integrate the exception into a practical application.

supra, and none of the limitations integrate the fundamental economic practice into a practical application as determined under one or more of the MPEP sections cited above. The claim as a whole merely uses instructions to implement the abstract idea on a computer or, alternatively, merely uses a computer as a tool to perform the abstract idea.

Thus, on this record, Applicants have not shown eligibility under the guidance of Manual for Patent Examining Procedure section 2106.05(a) (“Improvements to the Functioning of a Computer or to Any Other Technology or Technical Field”) or section 2106.05(e) (“Other Meaningful Limitations”).

Step 2B – “Inventive Concept” or “Significantly More”
If the claims are directed to a patent-ineligible concept, as the Examiner concludes above, we proceed to the “inventive concept” step. For Step 2B we must “look with more specificity at what the claim elements add, in order to determine ‘whether they Identify an “inventive concept” in the application of the ineligible subject matter’ to which the claim is directed.” Affinity Labs of Texas, LLC v. DIRECTV, LLC, 838 F.3d 1253, 1258 (Fed. Cir. 2016) (quoting Elec. Power Grp., LLC v. Alstom S.A., 830 F.3d 1350, 1353 (Fed. Cir. 2016)).

In applying step two of the Alice analysis, our reviewing court guides we must “determine whether the claims do significantly more than simply describe [the] abstract Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 715 (Fed. Cir. 2014). We look to see whether there are any “additional features” in the claims that constitute an “inventive concept,” thereby rendering the claims eligible for patenting even if they are directed to an abstract idea. Alice, 573 U.S. at 221. Those “additional features” must be more than “well-understood, routine, conventional activity.” Mayo, 566 U.S. at 79.

Limitations referenced in Alice that are not enough to qualify as “significantly more” when recited in a claim with an abstract idea include, as non-limiting or non-exclusive examples: adding the words “apply it” (or an equivalent) with an abstract idea;4 mere instructions to implement an abstract idea on a computer;5 or requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry.6 The Examiner concluded that the additional elements “amount to no more than: (i) mere instructions to implement the idea on a computer, and/or (ii) recitation of generic computer structure that serves to perform generic computer functions that are well-understood, routine, and conventional activities previously known to the pertinent industry. 7 

Evaluating representative claim 1 under step 2 of the Alice analysis, the Examiner concludes it lacks an inventive concept that transforms the abstract idea of transaction authorization based on gestural authentication into a patent-eligible application of that abstract idea.

As evidence of the conventional nature of the recited “transaction card,” the Examiner refers to Figures 1A and 1B, and paragraphs 13, 23, 25 and 78 of the published Specification. The Examiner finds the recited “transaction card” and “sensor” is well-understood, routine, and conventional. The generic card and sensor described in the Specification is well-understood, routine, and conventional, at least because the Specification describes the card in a manner that indicates it is sufficiently well-known that the Specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112 ¶ 1(a). See Berkheimer Memo8 § III.A.1. Thus, because the Specification describes the additional elements in general terms, without describing the particulars, the Examiner concludes the claim limitations may be broadly 9

Dependent claims 2, 9 and 16 add the additional limitations of categorizing the touch gestures and determining a correspondence to a reference sequence. These are mental processes.

Dependent claims 3, 10 and 17 add the additional limitations of categorizing. This is a mental process.

Dependent claims 4, 11 and 18 add the additional limitations of input/receiving. This is insignificant extra-solution activity. The claims also recite determining and denying. This is a mental process.

Dependent claims 5, 12 and 19 add the additional limitations of receiving/input. This insignificant extra-solution activity. The claims also recite deterring and performing a security action. This is a mental process.

Dependent claims 6, 13 and 20 add the additional limitations of determining. This is a mental process.



Conclusion of Law
The examiner concludes that the claims do not provide an inventive concept because the additional elements recited in the claims do not provide significantly more than the recited judicial exception. From these determinations the examiner further notes that the claims do not recite an improvement to the functioning of the computer itself or to any 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
other technology or technical field, a particular machine, a particular transformation, or other meaningful limitations. From this the examiner finds the claims are directed to a certain method of organizing human activity without significantly more.

Nonstatutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to:
http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

s 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10339530 to Goodsitt et al. Although the claims at issue are not identical, they are not patentably distinct from each other because application claim 1 is anticipated by patent claim 1. 

Patent claim 1 of  530‘ recites:
receiving, by a transaction card having one or more sensors associated with one or more processors, a first input containing a first touch sequence from a user, wherein the first touch sequence comprises one or more first touch gestures;

determining, by the transaction card, that the first touch sequence corresponds to a first reference touch sequence associated with the user;

initiating, by the transaction card, a first operating mode associated with the first touch sequence based on determining that the first touch sequence corresponds to the first reference touch sequence, wherein the first operating mode is associated with the user and causes the transaction card to perform a first function;

receiving, by the transaction card, a second input containing a second touch sequence from the user, wherein the second touch sequence comprises one or more second touch gestures, wherein the one or more second touch gestures are different from the one or more first touch gestures;

determining, by the transaction card, that the second touch sequence corresponds to a second reference touch sequence associated with the user;

and initiating, by the transaction card, a second operating mode associated with the second touch sequence based on determining that the second touch sequence corresponds to the second reference touch sequence, 44PATENT Docket No. 0104-0194 wherein the second operating mode is associated with the user and causes the transaction card to perform a second function that is different from the first function.

Therefore patent claim 1 of 530’ is in essence a “species” of the generic invention of application claim 1. It has been held that a generic invention is “anticipated” by a “species” within the scope of the generic invention. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).

The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter with substantially similar claim language. 

Claim Rejections - 35 USC § 103 (Post-AIA )
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere & Co., 383 U.S. 1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art. 
2. Ascertaining the differences between the prior art and the claims at issue. 
3. Resolving the level of ordinary skill in the pertinent art. 
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 6-10, 13-17 and 20 are rejected as being unpatentable over US20170154180, Chatterton et al, in view of US20150269555, Clark.

As per claim(s) 1, 8 and 15, Chatterton teaches:
receiving, by a transaction card having one or more sensors, a touch sequence as a user input (At least paragraph(s) 21 and 25, and claims 4 and 5);
a touch to an edge of the transaction card, a touch to a back side of the transaction card, a simultaneous touch to a front side and the back side of the transaction card, a rocking touch of the transaction card, or a bending action of the transaction card (At least paragraph(s) 25, 26 34 and 35);
determining, by the transaction card, that the touch sequence corresponds to a reference touch sequence based on determining a type of touch gesture, (At least paragraph(s) 21 and abstract).

Chatterton may not teach of a plurality of touch gestures in the touch sequence, used to interact with the transaction card; however this limitation is taught by Clark in at least paragraph 98. It would be prima facie obvious to one of ordinary skill in the art before the time of the invention to combine the teachings of Clark with those of Chatterton as this expands the utility of the invention.

It could also be argued that Chatterton does not teach a transaction card. The Examiner disagrees; nevertheless, if true, this limitation is taught by Clark in at least paragraphs 27 and 54.

Clark further teaches:


As to claim(s) 2, 9 and 16, Clark recites:
categorizing one or more touch gestures, of the plurality of touch gestures in the touch sequence, according to definitions of touch gestures stored in a memory of the transaction card (At least paragraph(s) 102);
determining, based on categorizing the one or more touch gestures, of the plurality of touch gestures in the touch sequence, that the touch sequence corresponds to the reference touch sequence (At least paragraph(s) 14 and 21).

With respect to claim(s) 3, 10 and 17, Clark discusses:
categorizing the one or more touch gestures, of the plurality of touch gestures in the touch sequence, based on an orientation of the transaction card (At least paragraph(s) 102).

In reference to claim(s) 6, 13 and 20, Clark discloses:
determining that a first timing signature, associated with the touch sequence, corresponds to a second timing signature associated with the reference touch sequence (At least paragraph(s) 102);


Regarding claim(s) 7 and 14, Clark describes:
initiating an administrative operation mode (At least paragraph(s) 1-4).

Chatterton describes:
receiving, after initiating the administrative operation mode, the touch sequence (At least paragraph(s) 14, 21 and abstract);
and defining, based on receiving the touch sequence and based on the administrative operation mode being initiated, the reference touch sequence as the touch sequence (At least paragraph(s) 14, 21 and abstract).

Claims 4, 5, 11, 12 18 and 19 are rejected as being unpatentable over US20170154180, Chatterton et al, in view of US20150269555, Clark, and further in view of US9082117, Chin.

Concerning claim(s) 4, 11 and 18, Clark addresses:
the user input is a first user input (At least paragraph(s) 3 and abstract);
wherein the touch sequence is a first touch sequence (At least paragraph(s) 3 and abstract);


Neither Chatterton nor Clark may address receiving a second touch sequence as a second user input, determining that the second touch sequence does not correspond to any of the plurality of reference touch sequences, and denying access to the operating mode based on determining that the second touch sequence does not correspond to any of the plurality of reference touch sequences; however, this step is addressed by Chin in at least column 1, lines 48-53, column 3, lines 1-4 and column 5, lines 15-17. It would be prima facie obvious to one of ordinary skill in the art before the time of the invention to combine the teachings of Chin with those of Chatterton and Clark as this would add security to the invention.

As per claim(s) 5, 12 and 19, Clark teaches:
wherein the user input is a first user input (At least paragraph(s) 3 and abstract);
wherein the touch sequence is a first touch sequence (At least paragraph(s) 3 and abstract);
wherein the reference touch sequence is one of a plurality of reference touch sequences (At least paragraph(s) 80).

Chin teaches:
receiving a second touch sequence as a second user input, determining that the second touch sequence does not correspond to any of the plurality of reference touch sequences, 

Response to Arguments and Amendments
As to the ‘101,’ Applicants explain that the claims are not directed to transaction authorization but a “transaction card,” which is not a fundamental economic practice. Examiner disagrees. Published Specification paragraphs 57-60, 70 and 72 clearly disclose that the invention is directed toward transaction authorization.

With respect to the art rejection, Applicants contend that Chatterton does not teach a transaction card. In rebuttal the Examiner points to Clark where this limitation is taught is paragraphs 27 and 54.

Applicants further argue that Clark does not teach the “touch” limitation; however, this is taught in Chatterton in paragraphs 25, 26, 34 and 35. In fact, this step is found in Clark paragraph 98.

Accordingly, for reasons of record and as set forth above, the examiner maintains the rejection of the claims as being directed to a judicial exception without significantly more, and thereby being directed to non-statutory subject matter under 35 USC §101 and obvious over the prior art.

Conclusion
Additional prior art made of record and not relied upon that is considered pertinent to patentee’s disclosure can be found on the attached PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert R. Niquette whose telephone number is 571-270-3613. The examiner can normally be reached on Monday through Friday, 5:30 AM to 2:00 PM Eastern.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Namrata Boveja, can be reached at 571-272-8105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT R NIQUETTE/
Primary Examiner, Art Unit 3699


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See e.g., Gottschalk v. Benson, 409 U.S. 63, 71-72 (1972); Bilski v. Kappos, 561 U.S. 593, 611 (2010); Mackay Radio & Telegraph Co. v. Radio Corp. of Am., 306 U.S. 86, 94 (1939); SAP America, Inc. v. InvestPic, LLC, 898 F.3d 1161, 1163 (Fed. Cir. 2018).
        2 See e.g., Bilski, 561 U.S. at 628; Alice, 573 U.S. at 219-20; Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 715 (Fed Cir. 2014); Smart Systems Innovations, LLC v. Chicago Transit Authority, 873 F.3d 1364, 1383 (Fed. Cir. 2017); In re Marco Guldenaar Holding B. V., 2018 WL 6816331 (Fed. Cir. 2018).
        3 See e.g., Benson, 409 U.S. at 67; CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1371-1372 (Fed. Cir. 2011); Intellectual Ventures I LLCv. Symantec Corp., 838 F.3d 1307, 1318 (Fed. Cir. 2016).
        4 Alice, 573 U.S. at 221–23
        5 Alice, 573 U.S. at 221, e.g., simply implementing a mathematical principle on a physical machine, namely a computer (citing Mayo, 566 U.S. at 84–85).
        6 Alice, 573 U.S. at 225, e.g., using a computer to obtain data, adjust account balances, and issue automated instructions.
        7 MPEP 2106.05(d)(II) The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.
        i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) (“Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink.” (emphasis added));
        iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93.
        
        8 Robert W. Bahr, Changes in Examination Procedure Pertaining to Subject Matter Eligibility, Recent Subject Matter Eligibility Decision (Berkheimer v. HP, Inc.), USPTO 3 (2018) (available at https://www.uspto.gov/ sites/default/files/documents/memo-berkheimer-20180419.PDF) (explaining that a specification that describes additional elements “in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a)” can show that the elements are well understood, routine, and conventional).
        9 Claim terms are to be given their broadest reasonable interpretation, as understood by those of ordinary skill in the art and taking into account whatever enlightenment may be had from the Specification. In re Morris, 127 F.3d 1048, 1054 (Fed. Cir. 1997).